Opinion Modifying Direction as to Costs.
Now, on the eve of issuing mandate herein, it having been called to the attention of the court that there is omitted from the opinion heretofore filed, any direction as to costs taxable here and incurred in connection with this appeal; and it appearing that the defendant below as appellant here has secured a reversal of the judgment rendered against him on the second cause of action and is, therefore, entitled to judgment for his costs on appeal; the clerk, accordingly, will tax in his favor the costs on appeal, prior to issuance of mandate herein. The plaintiffs will recover their costs below upon entry of nominal judgment in their favor as directed in the former opinion.
It is so ordered.
BRICE, C.J., and LUJAN, SADLER and COMPTON, JJ., and CARMODY, District Judge, concur.
McGHEE, J., did not participate.